DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and will be examined in the U.S. non-provisional application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				acute angle (Claim 2, line 3),
				a merging portion of the second inflow passage (Claim 3, lines 2 and 3 and Claim 7); this element needs to have a designated reference numeral to enhance the clarity of Applicants’ specification for a reader of the specification), and
				fluid storage portion, strainer, hydraulic control device (Claims 6 and 16-20)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	VANE PUMP INCLUDING FLUID COMMUNICATION PASSAGES FOR ROUTING FLUID RECEIVED FROM TWO INFLOW PASSAGES AROUND OUTER PERIPHERAL SURFACE OF THE ENTIRE PERIMETER OF THE CAM RING 

The disclosure is objected to because of the following informalities:
		“cam ring 5(upper side of the figure)” (¶ 0018, line 11) should be ‘cam ring 5 (upper [[Fig. 2 [[the figure]])’.  
Appropriate correction is required.
Claim Objection
The following claims are objected to because of the following informalities:  
			A portion of the apparatus claim (Claim 1, lines 1-7) is written in paragraph form, however, required elements of Applicants’ vane pump need to be properly set off by line indention and the elements like the first inflow passage, second inflow passage, cam ring, rotor, first suction port, and second suction port are described by Applicants as though they are required elements (Abstract) without which Applicants’ first communication passage and second communication passage would not operate as intended.  See 37 CFR 1.75(i), MPEP 608.01(m) (Also, see the 35 U.S.C. 112 rejection below).     
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to each of Claims 6 and 16-20
	The element second discharge port (Claim 6, last line, and each of Claims 16-20) has improper antecedent basis.  One way to overcome this rejection is to further amend the claim to recite:
		“the first discharge port and the second discharge port that flows into the second flow passage”.
	The phrase “the fluid drained from a hydraulic control device” (Claim 6, line 8) in combination with the phrases a first communication passage guiding a fluid (Claim 1, lines 8 and 9) and “the fluid from the second inflow passage” (Claim 1, next to last line of Claim 1) makes the claim indefinite in that fluid drained from a hydraulic control device which is disposed external to the vane pump cannot be at the same time also located within the vane pump in the first communication passage and/or the second inflow passage.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US6287094 (Bleitz et al.; issued on September 11, 2001) (BLEITZ).
	In reference to Claim 1, BLEITZ discloses:  
		A vane pump (hydraulic fluid pump 10 that includes vanes, Abstract, line 1, Figs. 1-3) including a pump housing (housing 12, ¶ 0003, line 4, Figs. 1-3) having a first inflow passage (fluid inlet 16, col. 3, line 6) and a second inflow passage (diffuser 24, col. 3, line 51-55, Figs. 2 and 3) into which a fluid respectively flows (as shown by arrows within 16 and 24 indicating flow direction of fluid through 16 and 24 as seen in Fig. 3), a cam ring (cam section 14D, col. 3, lines 13 and 14, Figs. 2 and 3) having an inner peripheral cam surface, a rotor (vane rotor 14F, col. 3, line 17) having a plurality of slits (defined in 14F in to which the 14G(s) are slidably fitted) formed in a radial shape (as seen in Fig. 2), a plurality of vanes (14G(s), col. 3, line 18, Figs. 2 and 3) each disposed in the slits of the rotor (14F) so as to be slidable and be in contact with the inner peripheral cam surface of the cam ring (14D), a first suction port (port A, Examiner’s ANNOTATED Fig. 3 of BLEITZ) in communication with the first inflow passage (16), and a second suction port (port B, Examiner’s ANNOTATED Fig. 3 of BLEITZ) in communication with the second inflow passage (24), the vane pump comprising: 
			a first communication passage (passage C, Examiner’s ANNOTATED Fig. 3 of BLEITZ) that extends along an outer periphery of the cam ring (at least along location P of cam ring 14D, Examiner’s ANNOTATED Fig. 3 of BLEITZ) and that guides a fluid that has not flowed into the first suction port (A, fluid a location P can include other fluid that has not flowed into first suction port A) from the first inflow passage (16) to the second suction port (fluid in passage C can be other fluid that is not fluid not out of port A); 
			a second communication passage (passage D, Examiner’s ANNOTATED Fig. 3 of BLEITZ) that extends along the outer periphery of the cam ring (such as along location Q of 14D, Examiner’s ANNOTATED Fig. 3 of BLEITZ) on an opposite side of the first communication passage (passage D is axially opposing passage C, Examiner’s ANNOTATED Fig. 3 of BLEITZ) with respect to the rotor (14F) and that guides a fluid that has not flowed into the second suction port (port B, fluid from 16 is output so as to not flow back into 24 through B can also flow along location Q) from the second inflow passage (24) to the first suction port (A, which can also flow along location Q from along 24 and A); and 
			a rectifying portion (E, Examiner’s ANNOTATED Fig. 3 of BLEITZ) that guides the fluid from the second inflow passage (24, E further ensures fluid from 24 is guided in to B) so that the fluid flows into the second suction port (into B from 24) along the outer periphery of the cam ring (B is disposed adjacent to an outer peripheral surface of the cam ring 14D and so can flow fluid therealong, Fig. 3).

    PNG
    media_image1.png
    696
    738
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of BLEITZ
	
	In regard to Claim 2, BLEITZ further discloses that the rectifying portion (E, Examiner’s ANNOTATED Fig. 3 of BLEITZ) is a protruding portion that is provided on the pump housing (12) so that a fluid from the first communication passage (passage C) and a fluid from the second inflow passage (24) are merged at an acute angle (fluid comes straight out from port B into C at a zero (0) degree angle; 0 degrees < 90 degrees making this an acute angle), on an upstream side of the second suction port (port B, at the leftmost side of B in Fig. 1 is an upstream side of fluid flow through B).  
	In regard to Claim 3 and 7, BLEITZ also discloses that the rectifying portion (E) partitions the second inflow passage (24) and the first communication passage (passage C) on an upstream side of a merging portion of the second inflow passage (24) and the first communication passage (passage C), and is tapered toward the second suction port (port B, at least tapered at I).  
	In regard to Claims 4 and 8-10, BLEITZ further discloses that the second inflow passage (24, Fig. 3) merges with the first communication passage (passage C; a fluid exits straight out from port B into passage C) at a position that is on an opposite side of the first inflow passage (16 axially opposes at least a portion of passage C) with respect to the rotor (14F) and that is spaced away from the second suction port (port B) along a tangential direction of the outer periphery of the cam ring (14D; passage C crosses at least of a tangential direction along at least a portion of 14D when viewing passage C from a vantage point when looking into the pump along 16, Fig. 3).  
	In regard to Claims 5 and 11-15, BLEITZ also discloses that the vane pump (10, Figs. 1-3) further comprises a second rectifying portion (H, Examiner’s ANNOTATED Fig. 3 of BLEITZ) that guides the fluid in the second communication passage (passage D) to flow into the first suction port (port A, the various flows of fluid can admix an could flow in to the area designated as port A during operation of pump 10) along the outer periphery of the cam ring (14D, these flows of fluid are along the outer periphery of cam ring 14D).
	

	In regard to Claims 6 and 16-20, BLEITZ further discloses that the vane pump further comprises: 
			a first discharge port (dport M, Examiner’s ANNOTATED Fig. 2 of BLEITZ) for discharging the fluid sucked from the first suction port (port A, at least a portion of fluid that is input into hydraulic fluid pump 10 from port A can be subsequently discharged through port M); and 
			a second discharge port (dport N, Examiner’s ANNOTATED Fig. 2 of BLEITZ)) for discharging the fluid sucked from the second suction port (port B, at least a portion of fluid that is input into hydraulic fluid pump 10 from port B can be subsequently discharged through port N), and 
			the first inflow passage (16) is in communication with a fluid storage portion via a strainer (diffuser 20 contains space that is a temporary storage of fluid and also acts as a strainer with a portion of fluid being fed/strained into 20 from fluid output 18), and the fluid drained from a hydraulic control device that regulates a pressure of the fluid from the first and second discharge ports (dport M, dport N) flows into the second inflow passage (24, hydraulic fluid pump 10 is used in a hydraulic application/circuit that regulates pressure of the fluid drained from a hydraulic control device is pumped into 16, col. 1, lines 11-24).

    PNG
    media_image2.png
    661
    782
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of BLEITZ 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US6234776, US6082983, and US5291878 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday September 20, 2021

/Mary Davis/Primary Examiner, Art Unit 3746